 1   W. SCOTT QUINLAN, 101269
     Attorney at Law
 2   2333 Merced Street
     Fresno, Ca 93721
 3   Telephone: (559) 442-0634
     Facsimile: (559) 233-6947
 4

 5   Attorney for Defendant KENNETH BASH

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 1:20-CR-0238 NONE SKO

12                       Plaintiff,
                                                    STIPULATION TO MOTION SCHEDULE;
13           v.                                     FINDINGS AND ORDER

14    KENNETH BASH, et al.

15                       Defendants.

16

17

18

19                                            STIPULATION

20   1.     On July 9, 2021, defendant Bash filed a motion to suppress wiretaps in the above matter

21   (Doc. 215). Counsel has also filed a notice of request to seal and request to seal (Docs. 213 and

22   214) the points and authorities and declaration of W. Scott Quinlan and attachments in support of

23   the notice of motion

24   2.     Based on the filing of the motion to suppress wiretaps and supporting documents, counsel

25   agree and stipulate that the following motion schedule shall apply to this motion:

26          a)      Opposition to the motion shall be filed no later than September 24, 2021.

27          b)      Replies shall be filed no later than October 22, 2021.

28          c)      The Court will hold a hearing on the motion on November 5, 2021, at 8:30 a.m.
                                                      1
 1          IT IS SO STIPULATED.

 2

 3   Dated: July 9, 2021                 PHILLIP A. TALBERT
                                         Acting United States Attorney
 4

 5                                       /s/ STEPHANIE M. STOKMAN
                                         STEPHANIE M. STOKMAN
 6                                       Assistant United States Attorney
 7

 8   Dated: July 9, 2021                 /s/ W. SCOTT QUINLAN
                                         W. SCOTT QUINLAN, Attorney for
 9                                       Defendant, KENNETH BASH
10

11                                 ORDER
12
     IT IS SO ORDERED.
13

14      Dated:    July 11, 2021
                                     UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     2
